Citation Nr: 0731318	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-14 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar radiculopathy 
also claimed as neurological neuropathy, to include due to 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969.  According to the veteran's DD Form 214, his military 
occupational specialty was infantry.  He served in Vietnam 
and was awarded a Combat Infantryman Badge and a Bronze Star 
Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied entitlement to service connection for 
lumbar radiculopathy claimed as neurologic neuropathy.    

The veteran presented testimony at a personal hearing in June 
2007 before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.

In the veteran's claim for compensation and/or pension 
received in September 2002, he indicated in the pension 
section the disabilities that prevented him from working.  In 
the part pertaining to compensation, the veteran indicated 
that the disability he was claiming was psychiatric.  In the 
remarks section for compensation and/or pension he stated 
that he suffered from depression, anxiety, arthritis, gout, 
kidney problems, high blood pressure, and nightmares about 
Vietnam.  He thought that these conditions were due to Agent 
Orange and his involvement in hostile action.  Although a 
psychiatric disability was considered in his claim for 
pension, the veteran was also claiming a psychiatric 
disability for compensation purposes.  In addition, it 
appears that the disabilities listed in the remarks section 
were also being claimed for compensation purposes.  The Board 
notes that in an April 2007 rating decision, service 
connection for a tumorous mass on the renal artery to include 
as exposure to herbicides was denied.  Thus, the claims still 
pending are for a psychiatric disability, depression, 
anxiety, arthritis, gout, high blood pressure and nightmares 
about Vietnam.  Those claims are referred to the RO for 
appropriate development.  


REMAND

In August 2004, the veteran claimed that he had problems with 
his legs for numerous years long before he had a back injury.  
He was taking medication for neuropathy.  A private nerve 
conduction study in March 2005 shows very mild evidence for a 
polyneuropathy.  

The veteran testified in June 2007 that he was a paratrooper 
with the 82nd Airborne and had some problems with old 
parachutes.  He testified that he had suffered since 1970 
with back problems and that his back condition is tied 
together with his feet, knees, and hips.  He further 
testified that his private primary care doctor stated that it 
was very possible and probable that these conditions were due 
to his service in Vietnam.  He also stated that a neurologist 
had submitted a supporting letter.  He was receiving 
treatment for his back.  Although the veteran's DD Form 214 
shows that he was with the 505th Infantry attached to the 
82nd Airborne, there is no indication in that record 
regarding any parachute jumps performed during his service.  
Therefore, the Board feels that his service personnel records 
should be associated with his claims file.

Evidence of record indicates that the veteran received 
worker's compensation benefits for a back injury in 1983.  It 
would be helpful to review medical records associated with 
this award of benefits and the RO should attempt to secure 
these records.   

In addition, evidence of record shows that the appellant has 
been granted Social Security Administration (SSA) disability 
benefits.  The United States Court of Appeals for Veterans 
Claims(Court) has interpreted the duty to assist to include 
requesting information and records from the SSA which were 
relied upon in any disability determination.  Hayes v. Brown, 
9 Vet. App. 67 (1996); Murincsak v. Derwinski, 2 Vet. App. 
363 (1992); Collier v. Derwinski, 1 Vet. App. 413 (1991).  
Consequently, these records must be obtained and associated 
with the claims file prior to final adjudication of the 
appellant's claim.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's service 
personnel file.

2.  Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

3.  After receiving identifying 
information from the veteran and 
authorization for release of medical 
records, secure medical records associated 
with the veteran's worker's compensation 
claim in 1983 for a back injury.  

4.  Secure VA treatment records for the 
disabilities claimed from October 2006 to 
the present.  

5.  Schedule the veteran for a VA 
neurological examination.  The claims 
folder must be made available to the 
examiner for review and the review should 
be noted in the examination report.  The 
examiner should address each current 
neurological disability shown and provide 
an opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) related to service or to 
exposure to herbicides.  The discussion 
should include consideration of the 
December 2003 letter from D.P., ARNP, 
stating that many studies link 
neurological neuropathy to chemical 
exposure.

6.  Schedule the veteran for a VA 
orthopedic examination.  The claims folder 
must be made available to the examiner for 
review and the review should be noted in 
the examination report.  The examiner 
should address each current back disorder 
shown and provide an opinion as to whether 
it is at least as likely as not (50 
percent or greater probability) related to 
the veteran's service or to exposure to 
herbicides.  

7.  Then, readjudicate the veteran's 
claims.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case and allow the time 
for response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

